Citation Nr: 1513039	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 70 percent beginning on February 29, 2008 for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to September 1986 and from June 2004 to November 2005, and had other service with the Army National Guard.
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO that continued a 30 percent rating for the service-connected PTSD. 

This matter was previously remanded by the Board for additional development in December 2011.  Thereafter, the RO, by way of a September 2012 rating decision, increased the rating to 50 percent effective on February 29, 2008.  The Veteran indicated disagreement with the 50 percent rating.  His claim was returned to the Board, and in an April 2014 decision, the Board increased the rating to 70 percent effective February 29, 2008, and remanded the matter again for further evidentiary development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational and social impairment, nor have other symptoms on par with the level of this severity been shown.




CONCLUSION OF LAW

Entitlement to disability rating in excess of 70 percent for PTSD is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating for his service-connected PTSD.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in December 2011 and April 2014, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding medical treatment records pertaining to the Veteran's PTSD as well as provide the Veteran with VA examinations for his PTSD.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding medical treatment records have been obtained and associated with the Veteran's claims folder.  The Veteran was also provided VA examinations for his PTSD in August 2012 and July 2014.  The Veteran's PTSD claim was readjudicated most recently via an October 2014 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  



Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In letters mailed to the Veteran in March 2008 and January 2012, VA satisfied this duty.  Although the January 2012 VCAA letter was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Appeals Management Center (AMC) readjudicated the Veteran's claim most recently in the October 2014 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA and private treatment records.  

The Veteran was afforded VA examinations in April 2008, August 2012, and July 2014 for his PTSD.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination report contains sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He has not requested a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.  

Higher evaluation for PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See   
38 C.F.R. § 4.7 (2014).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

PTSD is rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61-70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning.  A GAF of 71-80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF of 81-90 would indicate absent or minimal symptoms and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

In February 2008, the Veteran stated that his family was having issues dealing with him.  He reported having problems within the National Guard and being recently demoted.  He reported having trouble getting along with people at work and lacking socialization. 

The Veteran indicated to a VA counselor in February 2008 that he continually argued with his wife (who was his second wife) over conversations that he forgot.  He had difficulty comprehending and focusing at work and admitted to anger issues.  He admitted to domestic incidents where he would lose his temper and act on it.  He described having combat nightmares consistently and intrusive thoughts, and wanting to be secluded.  He startled easily.  The Veteran was noted to have fluctuating mood and slow speech upon examination.  He added that he wished his wife would die in a motor vehicle accident.  No evidence of delusions and his thought process was described as somewhat circumstantial.  He received a GAF score of 35. 

An April 2008 letter from the Pocatello Vet Center summarized the Veteran's treatment since June 2007.  The Veteran was said to have very strong control and anger issues to include domestic issues.  The Veteran was working for the Police Department, but was currently on a form of administrative leave without pay that had been causing him problems.  He had experienced ongoing problems at work with his supervisors and also had issues with his National Guard unit.  He recently had his rank (grade) reduced as a result of disciplinary measures.  He was assigned a GAF score of 47. 

The Veteran was afforded a VA examination in April 2008.  He continued to experience symptoms of having intrusive, disturbing memories of childhood and combat trauma, nightmares, and flashbacks.  He reported that he worked at the Fort Hall Indian Reservation as a police officer, and was suspended and under investigative review without pay.  He also continued to be in the National Guard and was reduced in rank for missing drills.  He reported that his marriage was going okay, but could be better if he was getting paid from work.  He noted less intimacy with his wife, had some fighting, and that his wife treats him badly.  He did not feel as though he played with his children enough.  He further reported that there was a Child Protective Services Referral because he told someone about his past abusive behavior toward his children which he related to being due to a lack of sleep.  He called his mother every 6 months and spoke with his brother infrequently.  He did not do anything with his friends because his wife was insecure and when he went out, she accused him of going to see girlfriends.  However, he had a good friend at work who he talked to all the time.  When not at work, he watched television.  He did not exercise and did not have any hobbies, and he infrequently went to church.  He did some household chores such as washing dishes, laundry, and vacuuming.  He did not report suicide attempts, although he had episodes of violence and assaultive behavior towards his wife.  He had homicidal ideation consisting of wanting to kill his wife, though he had not acted on the ideation.  He denied panic attacks, obsessive compulsive or compulsive behavior symptoms as well as hallucinations, thought insertion, thought broadcasting, messages from the medial, and paranoia.  

Upon examination, the VA examiner reported that the Veteran was dressed casually and exhibited slight psychomotor retardation.  His speech, hygiene, and orientation were normal and he was cooperative during the examination.  His affect was appropriate, although somewhat restricted.  He had two mistakes in 5 calculations doing serial 7's and was very slow in this task and used his fingers.  He could spell a word forward and backward.  His thought processes were linear, but he liked to give obsessive details.  His thought content was frequently about his wife and her being angry at him, and her upsetting him.  His judgment was impaired.  In diagnosing the Veteran with PTSD, the examiner reported that the PTSD symptoms consisted of re-experiencing symptoms including intrusive, disturbing memories of childhood and combat trauma, combat-related nightmares, and combat related flashbacks.  He also had avoidance symptoms such as not wanting to be in vulnerable situations such as the middle of a restaurant.  The Veteran often lost his temper, argued with others, and defied following rules.  The examiner described the effects on occupational and social functioning as "total to minimal, areas include employment, family role functioning, social/interpersonal relationships, and recreational and leisure activities."  Overall limitations were significant, but not total.  The examiner assigned a GAF score of 50.      

In June 2008, the Veteran was reinstated to his position as patrol officer with various stipulations, one of which was that the Veteran was to receive professional counseling for his PTSD. 

A September 2009 letter from the Veteran's counselor at the Pocatello Vet Center summarized the Veteran's treatment in the last couple of years.  The counselor indicated that the Veteran continued to isolate himself when not working, was hypervigilant, and had a strong startle response and suffered from ongoing intrusive nightmares.  Although he was still married, he had a no-contact order against him to prevent him from seeing his wife as a result of a domestic dispute.  The letter also indicated that the Veteran was currently not working (treatment notes indicate that he was fired) and economic issues had increased.  A GAF score of 47 was assigned. 

VA treatment notes from November and December 2009 indicate that the Veteran moved away from his family and relocated with his parents. There were continued anger management problems and continued homicidal ideation towards his biological father.  He continued to report sleep problems, overeating, concentration problems, and poor energy.  He was experiencing nightmares 1 to 2 times per week, had intrusive recollections, but no flashbacks.  He was interested in seeking new employment.  He appeared distracted during the examinations. Judgment was fair.  His GAF scores were 45 during the November 2009 evaluation and 48 during the December 2009 evaluation. 

In a January 2010 statement, the Veteran indicated that he tended to talk to himself in public quite a bit and cursed at different races of people and stereotyped them.  He reported not being able to stop cursing.  He also reported having panic attacks once to twice per week, mostly at night.  He had problems understanding complex commands because of his bad memory.  He indicated that he did not feel alive and had continuing sleep problems.  He also noted that he feels that things were moving around in a dizzy motion and that, when this happened, he felt that he was going to fall flat on his face or onto the ground.  He stated that he had vertigo. 

A VA mental health evaluation dated September 2011 documented the Veteran's continued arguments with his wife.  Upon examination, his affect and mood were anxious, and judgment was fair.  However, the Veteran's appearance, motor skills, speech, thought content, form of thought, sensorium, cognition, memory, and insight were normal.  The VA clinician assigned a GAF score of 40.  

The Veteran underwent a VA examination in August 2012.  His GAF score was noted to be 45.  He was currently employed as a potato truck driver, but believed that his job would end when the harvest was over.  He was laid off of a job working for a potato farm three weeks earlier.  He attended truck driving school in 2011. 

The Veteran was noted to have continued to have a poor relationship with his wife with whom he said he resided.  He was not close to others and had decreased interests.  He reported having intermitted suicidal ideations with no intent.  He continued to report a lack of interest, emotional numbness, sleep problems, startled response, and poor concentration.  The examiner found adequate hygiene and ability to accomplish daily activities, and no violence unless initiated by his spouse.  Attention, concentration, and memory appeared intact.  Mood was angry, depressed, with somewhat constricted affect.  The Veteran's thought processes, judgment and insight were noted to be marginal.  The examiner noted symptoms consisting of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was deemed not capable of managing his own financial affairs.  The examiner commented that the Veteran was not currently unemployable because of his PTSD.  The Veteran reported having difficulty concentrating at work (as a seasonal truck driver) but had been able to maintain his current job and had been laid off from his prior job, not fired. 

A September 2012 VA mental health evaluation notes the Veteran had recently been admitted to the VA Medical Center in Salt Lake City, Utah for having suicidal thoughts with an attempt of hanging with a belt.  His recent stressors included relationship problems, financial issues, and PTSD issues (nightmares).  Upon admission the Veteran had depressed mood, suicidal ideation, poor concentration, low energy level, lack of motivation, excess worry, hypervigilance, and nightmares.  GAF scores of 25, 30, and 35 were recorded.  The hospitalization was brief, and upon discharge, the Veteran reported that he was ready to see his family and improve his relationship with his wife.  He denied suicidal and homicidal ideation, and sensorium, orientation, mood, form or thought, thought content, hygiene, psychomotor activity, speech, and memory were normal.  

The Veteran was provided another VA examination in July 2014.  He reported no contact with his wife or children since April 2014 and he had been living at a veterans home.  He found his roommate to be friendly, supportive, and easy to talk with.  He talked frequently with his father and talked with his brother semi-regularly.  For recreation and leisure, the Veteran attended movies once or twice per month as well as listening to music, and watching television.  He went out to eat almost every day.  He did not cook due to his job being too physically demanding.  He currently works full-time as a general laborer which involves operating machinery.  He reported intrusive thoughts, distressing dreams, panic attacks, feeling estranged from others, increased arousal, sleep problems, anger outbursts, hypervigilance, exaggerated startle response, and difficulty concentrating.  He also reported that he was arrested in April 2014 when his wife called the police due to the Veteran grabbing her arm.  The Veteran was arrested for domestic violence and spent 12 days in jail.  The Veteran stated that he thought about killing himself at that time.  However, he went back to work, and planned to file for a divorce.  

Upon examination, the VA examiner indicated that orientation, appearance, behavior, impulse control, attitude, psychomotor activity, speech, and form of thought were normal.  However, affect was mildly nervous/anxious, eye contact was fair, and mood was "tired, exhausted, and hungry."  There was slight memory impairment, and judgment and insight were fair.  The examiner documented symptoms which included, depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, and mild memory loss.  The examiner determined that the Veteran was able to manage his financial affairs.  The examiner reported that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner specifically noted that the Veteran's PTSD was not manifested by total occupational and social impairment.  In this regard, the Veteran had maintained a consistent full-time job for the past year and a half and communicated well.  He also denied any history of delusions or hallucinations, had no history of grossly inappropriate behavior, no persistent danger of hurting himself or others, showered daily and does other activities of daily living fine, had normal orientation, and knew his name as well as the names of his relatives and what his occupation is.    

The Veteran submitted a statement received by VA in February 2015 indicating that from October 2014 to February 2015, he was in prison and he is now attempting to find a place to live as he was staying in a motel at the time he submitted the statement.  He also submitted lay statements from S.B., J.S., D.P., C.M. and M.H. received by VA in March 2015.  These individuals stated that they were in prison with the Veteran, and further stated that the Veteran frequently had nightmares and would often wake up in the middle of the night.

Based on the evidence of record, the Board finds that a 100 percent disability rating is not warranted for the Veteran's PTSD at any time during the period under consideration.  While the Board accepts that the Veteran's PTSD traits significantly affect his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  Although the Veteran has evidenced memory impairment as well as suicidal and homicidal ideation at times during the period under consideration, it has not been persistent.  Likewise, the evidence does not demonstrate gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives or own name, or other symptoms on a par with the level of severity exemplified in these manifestations.  On the contrary, the Veteran has been found to have appropriate thought process and communication, the ability to maintain hygiene and daily activities, to include a full time job, and has been oriented to time and place.  He has maintained relationships with his father and brother.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total occupational and social impairment.

The Board further notes that as indicated above, the evidence of record reflects that the Veteran has symptomatology including nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  See Mauerhan, supra.  These symptoms are fully contemplated in the assigned evaluation.  However, the Board finds that such symptoms do not more nearly approximate a 100 percent rating as they are not of such a severity or frequency to result in total occupational and social impairment.  The Board further finds the VA examiner's July 2014 report to be of great probative value in that he specifically determined that the Veteran's PTSD was not manifested by total occupational and social impairment, and his opinion was based on thorough examination of the Veteran and consideration of his medical history.  The Board also reiterates the April 2008 VA examiner's finding that the Veteran's overall limitations were significant, but not total.

The Board also observes that the Veteran has been assigned GAF scores between 25 and 50, which indicate behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas as well as other serious impairment.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 70 percent rating. 

Based on all of the above, the Board finds that a disability rating greater than 70 percent is not warranted during any period under consideration.  The Veteran's application for a higher schedular rating for his service-connected PTSD is denied.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria here amply account for the Veteran's complaints of symptoms associated with his PTSD which include depression, irritability, sleep impairment with nightmares, panic attacks, and intrusive thoughts.  These are exactly the types of manifestations considered under the General Rating Formula for Mental Disorders.  Further, the rating criteria are not a laundry list, and any complaints related by the Veteran may be considered accounted for by analogy to the listed exemplar criteria.  Mauerhan, supra.  There are no "outlier" complaints or symptoms reported that are not of the types addressed by the General Rating Formula for Mental Disorders.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  There is therefore no need for further discussion of extraschedular entitlement.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the Veteran filed a claim for TDIU which was denied by the RO in a rating decision dated September 2012.  The Veteran did not file an appeal to the September 2012 rating decision.  The Board further finds that the record does not indicate, nor has the Veteran since contended, that he is precluded from obtaining substantial and gainful occupation.  Indeed, although he reported in a February 2015 statement that he was in prison from October 2014 to February 2015, he reported at the July 2014 VA examination that he was employed full-time as a laborer.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.

ORDER

Entitlement to an evaluation in excess of 70 percent beginning on February 29, 2008 for service-connected PTSD is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


